DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/09/2022 has been entered.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments concerning the rejection(s) of the independent claims 1, 16 and 17 under 35 U.S.C. 103, in particular that the primary prior art reference US 4075999 (Danis) fails to teach the claim limitation(s) concerning the percent by weight of iron, the examiner respectfully disagrees.
To elaborate, the claimed invention(s) require(s) that the nickel-based plating comprises:
a fraction of “up to 10%” by weight of iron.
Noting that the language “up to” does not establish a critical minimum value for the aforementioned weight percentage(s), the claim limitation(s) concerning the percent by weight of iron only require(s) that the weight percentage(s) is/are values that are greater than 0% and less than or equal to 10% [e.g., 0.001%, 3%, 5%, 9%, 9.99%, 10%, etc. are all values that are encompassed by the language “up to 10%”, since “up to” only defines a critical maximum value, not a critical minimum value].
	Additionally, referring to the iron as an “additional component” instead of an “impurity” does not obviate the fact that iron is still present in an amount/percentage that is encompassed by the language “up to 10” [e.g., the iron does not undergo a physical and/or chemical change because of the label it is assigned, or in other words, the iron is still just iron, regardless as to whether the iron is referred to as an additional component or an impurity].
	Applicant’s arguments concerning the dependent claims are similarly addressed by the remarks above [e.g., the language “up to” does not establish a critical minimum value for the aforementioned weight percentage(s), and based on the weight percentage range(s) concerning each of the materials/impurities/etc., the claimed nickel-based plating(s) is/are encompassed by the teachings per Danis]; [e.g., several preferred embodiments are encompassed by the teachings per Danis, such as a preferred embodiment that can entail 60 percent nickel, 25 percent chromium, 5 percent molybdenum, 2 percent carbon, 7.8-7.9 percent iron, which would thereby result in the impurities (or other materials) amounting to a fraction of up to 0.2 percent by weight of the nickel-based plating], and lastly note that the examples per Danis are non-limiting [e.g., embodiments comprising only the claimed percentage(s) are still encompassed in view of the context/teachings per Danis, especially in consideration that the material(s) defining the claimed impurities is/are not specified (e.g., the other materials provided throughout the non-limiting examples can (or could) be regarded as impurities/materials that differ from the nickel, carbon, and iron materials)]. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-18 and 21-23 are rejected under 35 U.S.C. 103 as being obvious over US 4075999 (Danis) in view of US 20180209311 (Heckendorn).
Regarding claim 1, 16 and 17, Danis teaches a tribological system for an internal combustion engine [and a method for producing the tribological system, and the internal combustion engine comprising the tribological system] (see title, abstract), comprising:
a valve seat structure [e.g., the structure the valve is to be seated against] having a first contact surface (see column 1, lines 46-63) [e.g., a valve seat structure having a first contact surface is implied in view of the context concerning the valve seat],
a valve (described but not illustrated) having a second contact surface [e.g., the seating surface of the valve] that can be placed on the first contact surface for closing a valve opening and is arranged in a seat area of the valve (see column 1, lines 46-63 and/or column 4, lines 66-68),
wherein the valve in the valve seat area has a seat base composed of (or that can be composed of) a high-nickel-content or a nickel-based material (see abstract, column 1, lines 46-63 and/or column 2, lines 4-9) [e.g., the aforementioned excerpts provide that the valve and/or valve seat may also be cast from the nickel-based alloy and surfaced therewith], and is coated/surfaced with a nickel-based plating [e.g., alloy] that comprises nickel as a main component, to form the second contact surface (see column 1, lines 39-63), and
wherein the nickel-based plating comprises additional components including a fraction of up to 3 percent by weight of carbon and a fraction of up to 10 percent by weight of iron, as well as impurities that differ from the main component and the additional components (see column 1, lines 39-41 and column 2, line 48 through column 3, line 9) [e.g., 1-3.5 percent by weight carbon, preferably 2-2.5% by weight]; [e.g., amounts less than about 8 percent by weight of iron is encompassed by the language “up to 10%” by weight of iron, since said language covers (or includes) values that are greater than 0% and less than or equal to 10%]; [e.g., the aforementioned excerpts provide that other materials (or impurities) will be present in greater or lesser amounts depending on their prevalence in the scrap mix or raw materials used to make the alloy, the other materials (e.g., cobalt, chromium scrap, etc.) differing from the nickel, carbon, and iron materials];
regarding claim 17 only, Danis (Figure 1) teaches (at least implicitly) a charge exchange channel [e.g., the exhaust or intake port of the engine for which the valve is used to control flow therethrough] that can be closed or released fluidically via the tribological system so that the tribological system together with the charge exchange channel forms a charge exchange member [e.g., the collective configuration of the valve and/or valve elements with the internal combustion engine exhaust or intake port defining the charge exchange member (e.g., the charge exchange taking place as the valve is opened (unseated) and closed (seated) so as to accordingly permit or prevent charge flow and/or exchange via the exhaust or intake port)] (see column 1, lines 46-56 and/or column 4, lines 57-68).
Danis fails to expressly teach a valve seat ring having (or defining) the first contact surface [e.g., presumably, the valve seat structure per Danis is defined by the cylinder head and/or engine, and while the valve seat structure would be annular, it would not necessarily constitute a ring and/or a structure that is materially distinct from the cylinder head and/or engine].
However, Heckendorn teaches an analogous tribological system for an internal combustion engine (see title and paragraph [0004]), and wherein said tribological system utilizes a valve seat ring having a corresponding first contact surface that is compatible with a hardened and/or plated valve seat region (see paragraphs [0002], [0004]) [e.g., the aforementioned excerpts teach wherein the provision of utilizing a valve seat ring in the tribological system for an internal combustion engine is well-known in the relevant art(s) concerning tribological systems for internal combustion engines/poppet valves/etc.].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a valve seat ring having the first contact surface as a modification (or alternative) in the system per Danis [e.g., utilizing a valve seat ring having the first contact surface in the system per Danis], as suggested by Heckendorn, so as to accordingly ensure fast heat dissipation in the cylinder head and guarantee that the valve temperature is lowered, and/or achieve a tribological system that exhibits greater wear resistance and reduced overall wear (see paragraphs [0006] and [0014]).
Additionally note that the aforementioned modification (or suggested alternative) constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results
[e.g., in consideration that Danis and Heckendorn are each relevant to at least the same general field(s) of endeavor concerning internal combustion engine poppet valves, tribological systems for internal combustion engines, poppet valve seating surfaces comprising metallic plating, etc., there would be no unexpected result(s)/effect(s) yielded via the provision of incorporating (or implementing) a valve seat ring into the internal combustion engine and/or tribological system per Danis].
Regarding claims 2 and 18, Danis in view of Heckendorn teaches the invention as claimed and as discussed above. Danis further teaches wherein the nickel-based plating contains more than 30 percent (or at least 50 percent) by weight of nickel (see column 1, lines 36-40).
Regarding claims 4 and 22, Danis in view of Heckendorn teaches the invention as claimed and as discussed above. Danis further teaches wherein the impurities can amount to a fraction of up to 0.2 percent by weight of the nickel-based plating [e.g., the impurities can be present in greater or lesser amounts depending on their prevalence in the scrap mix or raw materials used to make the alloy, said amounts disclosed as covering values greater than 0 percent and up to 5 (or 10+) percent]; [e.g., 0.2 percent is encompassed by the disclosed “up to” weight percentage(s) described]; [e.g., note that other unspecified impurities are suggested as well, of which would include any/all values greater than 0 percent and less than 0.2 percent]; [e.g., several preferred embodiments are encompassed by the teachings per Danis, such as a preferred embodiment that can entail 60 percent nickel, 25 percent chromium, 5 percent molybdenum, 2 percent carbon, 7.8-7.9 percent iron, which would thereby result in the impurities (or other materials) amounting to a fraction of up to 0.2 percent by weight of the nickel-based plating] (see column 1, lines 39-41 and column 2, lines 10-21, 29 through column 3, line 9).
Regarding claim 5, Danis in view of Heckendorn teaches the invention as claimed and as discussed above. Danis further teaches wherein the nickel-based plating comprises a fraction up to 30 percent by weight of chromium as a further additional component (see column 2, lines 10-21).
Regarding claim 6, Danis in view of Heckendorn teaches the invention as claimed and as discussed above. Danis further teaches wherein the nickel-based plating comprises a fraction up to 9 percent by weight of molybdenum as a further additional component (see column 2, lines 29-47).
Regarding claims 7, 21 and 23, Danis in view of Heckendorn teaches the invention as claimed and as discussed above. Danis further teaches wherein the nickel-based plating consists of (or can consist of) the main component/nickel and additional components of carbon, iron, chromium, and molybdenum, as well as the impurities (see column 2, lines 4-11, 29-30, 48-68 and column 3, lines 2-9);
regarding claim 21 only, Danis further teaches wherein the impurities can amount to a fraction of up to 0.2 percent by weight of the nickel-based plating [e.g., the impurities can be present in greater or lesser amounts depending on their prevalence in the scrap mix or raw materials used to make the alloy, said amounts disclosed as covering values greater than 0 percent and up to 5 (or 10+) percent]; [e.g., 0.2 percent is encompassed by the disclosed “up to” weight percentage(s) described]; [e.g., notably other unspecified impurities are suggested as well, of which would (or could) include any/all values greater than 0 percent and less than 0.2 percent]; [e.g., several preferred embodiments are encompassed by the teachings per Danis, such as a preferred embodiment that can entail 60 percent nickel, 25 percent chromium, 5 percent molybdenum, 2 percent carbon, 7.8-7.9 percent iron, which would thereby result in the impurities (or other materials) amounting to a fraction of up to 0.2 percent by weight of the nickel-based plating] (see column 1, lines 39-41 and column 2, lines 10-21, 29 through column 3, line 9).
Regarding claim 9, Danis in view of Heckendorn teaches the invention as claimed and as discussed above. Danis further teaches (at least implicitly) wherein the valve is configured as a poppet valve having a valve disk [e.g., the lowermost portion(s) of the valve described] and a valve stem protruding perpendicularly from the valve disk (inherent and/or commonplace poppet valve configuration/geometry), wherein the valve disk comprises the seat base and the nickel-based plating with the second contact surface (see column 1, lines 46-63 and/or column 4, lines 57-68) [e.g., the claimed feature(s) are inherent and/or well-known in terms of engine poppet valve configurations/structures].
Regarding claim 10, Danis in view of Heckendorn teaches the invention as claimed and as discussed above. Danis fails to teach the valve seat ring, and therefore fails to teach wherein the valve seat ring is composed of sintered material.
However, Heckendorn teaches an analogous tribological system for an internal combustion engine (see title and paragraph [0004]), and wherein said tribological system utilizes a valve seat ring having a corresponding first contact surface that is compatible with a hardened and/or plated valve seat region (see paragraphs [0002], [0004]) [e.g., the aforementioned excerpts teach wherein the provision of utilizing a valve seat ring in the tribological system for an internal combustion engine is well-known in the relevant art(s) concerning tribological systems for internal combustion engines/poppet valves/etc.], and wherein the valve seat ring is composed of sintered material (see abstract, lines 1-2); see motivation(s) as discussed with regard to claims 1, 16 and 17.
Regarding claim 11, Danis in view of Heckendorn teaches the invention as claimed and as discussed above. Danis fails to teach the valve seat ring, and therefore fails to teach wherein the valve seat ring is composed of sintered material that is a pressed and sintered powder mixture having the following composition:
5 to 45 percent by weight of one or more iron-based hard phases, 0 to 2 percent by weight of graphite particles, 0 to 2 percent by weight of manganese sulphide, 0 to 2 percent by weight of molybdenum disulphide, 0 to 2 percent by weight of mono-iron phosphide powder, 0 to 7 percent by weight of copper powder and 0 to 4 percent by weight of cobalt powder, 0.1 to 1.0 percent by weight of a pressing additive, a high-speed steel having a composition of 14 to 18 percent by weight of chromium, 1.2 to 1.9 percent by weight of carbon, 0.1 to 0.9 percent of silicon, 0.5 to 2.5 percent by weight of vanadium, 0.5 to 2.5 percent by weight of tungsten, 0.5 to 2.5 percent by weight of molybdenum and iron as a residue as well as manufacturing impurities of less than 1.5 percent by weight.
However, Heckendorn teaches an analogous tribological system for an internal combustion engine (see title and paragraph [0004]), and wherein said tribological system utilizes a valve seat ring having a corresponding first contact surface that is compatible with a hardened and/or plated valve seat region (see paragraphs [0002], [0004]) [e.g., the aforementioned excerpts teach wherein the provision of utilizing a valve seat ring in the tribological system for an internal combustion engine is well-known in the relevant art(s) concerning tribological systems for internal combustion engines/poppet valves/etc.], and wherein the valve seat ring is composed of sintered material that is a pressed and sintered powder mixture having the composition discussed above [e.g., notably the exact same composition] (see abstract); see motivation(s) as discussed with regard to claims 1, 16 and 17.
Regarding claims 12, 13, 14 and 15, since the same rationale(s) as discussed above with respect to the independent claims 1, 16 and 17 similarly apply to the subject matter per the dependent claims 12-15, for the sake of brevity, the examiner has referenced the excerpts in Heckendorn that are relevant to each of the aforementioned claims in terms of fairly rendering the subject matter of each of the aforementioned claims obvious for the same reason(s) as discussed above:
regarding claim 12, reference paragraphs [0019] and [0027] per Heckendorn [e.g., the aforementioned excerpts provide the exact same sintered material composition claimed, and as such, utilizing the claimed valve seat ring would yield highly predictable results (in addition to the other motivation(s) discussed per the independent claims 1, 16 and 17)].
regarding claim 13, reference paragraph [0028] per Heckendorn [e.g., the aforementioned excerpt provides the exact same sintered material composition claimed, and as such, utilizing the claimed valve seat ring would yield highly predictable results (in addition to the other motivation(s) discussed per the independent claims 1, 16 and 17)].
regarding claim 14, reference claim 6 per Heckendorn [e.g., the aforementioned excerpt provides the exact same sintered material composition claimed, and as such, utilizing the claimed valve seat ring would yield highly predictable results (in addition to the other motivation(s) discussed per the independent claims 1, 16 and 17)].
regarding claim 15, reference claim 7 per Heckendorn [e.g., the aforementioned excerpt provides the exact same sintered material composition claimed, and as such, utilizing the claimed valve seat ring would yield highly predictable results (in addition to the other motivation(s) discussed per the independent claims 1, 16 and 17)].
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over US 4075999 (Danis) in view of US 20180209311 (Heckendorn) in further view of EP 0521821A2 (Altorfer).
Regarding claim 8, Danis in view of Heckendorn teaches the invention as claimed and as discussed above. Danis fails to expressly teach wherein the seat base of the valve having the high nickel content of the nickel-based material comprises (or can comprise) a material having the material number 2.4952 [e.g., a specific nickel-chromium alloy].
However, Altorfer (Figure 1) teaches analogous tribological system concerning engine poppet valves for internal combustion engines (see Fig. 1 in conjunction with paragraph [0010]), and wherein it is well-known to have the seat base (1, 2) of the valve consist of the nickel-based alloy Nimonic 80A [e.g., the specific nickel-chromium alloy claimed], and as such, one of ordinary skill in the art readily understands [e.g., common knowledge in the art] that Nimonic alloy 80A is (or can be) characterized by the material number 2.4952 (and also 2.4631).
As such, in consideration that Danis and Altorfer are both relevant to at least the same general field(s) of endeavor concerning tribological systems for engine poppet valves, internal combustion engines and/or engine valves, nickel-based valves/valve coatings, etc., there would be no unexpected result(s)/effect(s) yielded via accordingly utilizing a specific well-known and/or commonplace nickel-based alloy, such as that of which is characterized by the material number 2.4952, in other comparable internal combustion engine poppet valve applications and/or tribological systems [e.g., if anything, said utilization would merely be a routine design choice/consideration and/or would be an obvious alternative utilized to achieve the same (or similar) advantages concerning nickel-based materials disclosed per Danis].

Examiner Comment
	In view of the cited prior art of record discussed above, the claimed invention(s) merely appear(s) to be a combination of various well-known and/or analogous prior art elements/features concerning internal combustion engine poppet valves and/or poppet valve materials/coatings, such that the claimed valve seat ring is clearly not inventive in view of the teachings per Heckendorn, and such that the claimed poppet valve material combination(s) and/or weight percentage range(s) is/are clearly not inventive in view of the teachings of Danis and/or Altorfer
[e.g., one of ordinary skill in the art concerned with one or more of the aforementioned fields of endeavor would have easily arrived at the claimed invention(s) in view of the collective prior art teachings discussed above]; [e.g., each of the cited prior art references also expressly disclose the respective advantage(s) and/or effect(s) to be achieved via utilizing and/or implementing each of the features of the claimed invention(s)].
	As such, there does not appear to be any subject matter claimed and/or disclosed per the specification/drawings that would constitute allowable subject matter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747